Citation Nr: 1703682	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-29 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for rhinitis also claimed as sinusitis.
 
2.  Entitlement to a rating above 30 percent for residuals of a tongue injury from November 16, 2006.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 2005 to November 2006.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran testified at a hearing at the RO in Boston, Massachusetts.
 
In an October 2013 rating decision VA increased the rating for residuals of a tongue disability to 30 percent, effective November 16, 2006.  As this rating is not the highest possible, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).
 
This matter was previously remanded in October 2013 and February 2016 for further development.  The case has now been returned to the Board for appellate review.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the March 2013 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
 

FINDINGS OF FACT
 
1.  The Veteran has no current or past diagnosis of chronic sinusitis or rhinitis. 
 
2.  The preponderance of the evidence shows that, throughout the appeal period, the Veteran's residuals of a tongue injury have not been manifested by a loss of one half or more of his tongue and his tongue scar is less than 39 square centimeters.
 

CONCLUSIONS OF LAW
 
1.  A chronic disorder manifested by sinusitis or rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).
 
2.  The criteria for greater than 30 percent disability rating for residuals of tongue injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.87a, 4.114, 4.118. Diagnostic Codes 6276, 7202, 7801 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Sinusitis and rhinitis
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
The appellant is service connected for residuals of a deviated septum.  The rating assigned for that disorder is not at issue.

Following the February 2016 remand the Veteran was afforded another examination to determine the nature and etiology of his rhinitis/sinusitis.  This VA sinusitis examination noted a history of a deviated nasal septum since 1999.  The June 2016 VA examiner further reported that the Veteran "ha[d] no knowledge of any rhinitis or sinusitis conditions.  [The VA examiner] reviewed the conditions with him and he state[d that] he [was] unaware of any symptoms, conditions, or diagnoses of rhinitis or sinusitis.  He state[d] he was unaware that the conditions were being claimed.  He denie[d] any current sinusitis or rhinitis symptoms."  The June 2016 VA physician further opined "The disorder claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  The examiner also reviewed the May 2007 QTC compensation and pension examination and the Veteran informed him that he was unaware of any sinusitis/rhinitis conditions at that time or any time.  
 
The May 2007 examination purports to diagnose the Veteran's claimed history of sinusitis as rhinitis with deviated nasal septum.  The examiner linked rhinitis with the Veteran's deviated nasal septum, but provided very little in the way of explanation or analysis.  This is the only diagnosis of rhinitis in the Veterans file.  The Board therefore, in light of the entire record, finds the May 2007 examination unpersuasive and inadequate. 
 
Service treatment records do infrequently reference sinusitis.  A box for "Sinus Problems" was checked on a September 2005 Dental Health Questionnaire based on a past use of the antihistamine Claritin and a November 2006 clinical note which references the acute treatment of sinusitis with an antibiotic for ten days.  Still, there are no references to a diagnosis of  chronic, or recurrent sinusitis/rhinitis.  There are also no references to a pre-existing sinusitis/rhinitis disorder anywhere in the Veterans record.  
 
Based on a review of the evidence, examination reports, and Veteran history, there is no valid current or past diagnosis of either sinusitis or rhinitis.  The first prong of service connection has not been met and the Veteran's claim must be denied. 
 
Review of the evidentiary record also shows no evidence that rhinitis, also claimed as sinusitis, is, in any way, related to the Veteran's active period of military service, which includes the issue of service connection by way of the aggravation of a disorder  that preexisted active duty.  There is no competent evidence linking a current diagnosis of either rhinitis or sinusitis to service.  Therefore, a nexus or link between his active period of military duty and the claimed disability has not been established.  
 
After reviewing all of the evidence of record, the Board finds that service connection for sinusitis is not warranted.  The preponderance of the most probative evidence is against finding that the claimant has any current chronic sinus disorder which was incurred in or otherwise related to his military service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
The most probative medical evidence preponderates against finding that the Veteran has  sinusitis that was incurred in service or related to any event, injury, or disease in service.  The preponderance of the evidence is against entitlement to service connection for sinusitis and rhinitis. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
Residuals for a tongue injury
 
Under 38 U.S.C.A § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381   (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
 
Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
 
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Loss of taste is evaluated under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  Under this Code a 10 percent evaluation is awarded for "complete loss" of the sense of taste.  Further, "[e]valuation will be assigned under diagnostic code[] 6276 only if there is an anatomical or pathological basis for the condition."  38 C.F.R. § 4.87a, Note.
 
The Veteran's service treatment records show that in October 2006 he presented with complaints of a swollen and discolored tongue.  He was diagnosed with a healing bite wound and questionable infection.  In November 2006, the claimant reported that he again bit his tongue and was experiencing tongue pain.  In November 2006, he was granted service connection for residuals of a tongue condition, rated as noncompensable. 
 
At his March 2013 Board hearing, the Veteran stated that he bit his tongue in service and believed that he had "lost a lot of taste buds" and now had trouble chewing.  He also alleged that he had a speech impediment due to his tongue injury.  The Veteran has consistently contended that he does not have a complete loss of taste, but only has loss of taste with regards to certain types of food.
 
In December 2013, the evaluation of residuals for the Veteran's tongue disorder was increased to 30 percent, effective November 16, 2006. 
 
At the Veteran's June 2016 VA examination the examiner reported a partial loss of sense of taste related to the residuals of a traumatic tongue injury.  The examiner noted no speech defects during the exam and a small residual scar on the left side of the tongue.  The scar was located at the left distal portion of the lateral tongue and measured 0.3 centimeters in length and 0.2 centimeters in width.  The appellant reported that there had been no change in his disorder since November 2013. 
 
The Veteran contends that the residuals of his tongue injury warrant a higher disability rate than currently provided.  He lists decreased sensation of taste, particularly on the left side of his tongue, trouble speaking, and a scar as his reasons for increased compensation. 
 
While the Board acknowledges the decreased sensation associated with a decreased sense of taste, applicable law does not provide for a compensable rating for the loss of sense of taste unless the loss is complete.  38 C.F.R. § 4.87a, Diagnostic Code 6276.  The evidence of record, including the Veteran's consistent reports, is against any such finding.  Hence, a separate rating under Diagnostic Code 6276 is not in order. 
 
Loss of the tongue, in whole or in part, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7202.  Under this Code a 30 percent rating is warranted for loss of all or part of the tongue that results in a "marked speech impairment."  A 50 percent evaluation is warranted for loss of one-half or more of the tongue.  

The Veteran has alleged that his speech is currently impaired.  During his June 2016 VA examination, however, the examiner explicitly noted no speech defect present during the exam.  The Veteran has not claimed the loss of half or more of his tongue; rather the evidence establishes that his tongue injury resulted in only a small scar.  Considering that to qualify for a 50 percent rating one-half or more of his tongue would have to be missing, an evaluation in excess of 30 percent is not warranted under Diagnostic Code 7202. 
 
The Veteran does have a scar from the in-service tongue injury.  The July 2016 VA examination includes an evaluation of that scar.  The examiner found that the scar measures far less than 6 square inches (39 square centimeters), only measuring 0.3 centimeters by 0.2 centimeters.  There were no signs of skin breakdown, hypopigmentation, hyperpigmentation, inflammation, edema, keloid formation, or abnormal texture. The skin is not indurated or inflexible.  The scar is not adherent to underlying tissue and has no other disabling effects.
 
Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.   
Diagnostic Code 7801 applies to scars, other than head, face, or neck, that are deep and nonlinear and provides for a 10 percent rating where the scars have an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).   The Veteran's scar does not meet the size criteria for a compensable rating under Diagnostic Code 7801.
 
Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.), which is not the case with respect to the Veteran's scar.
 
Diagnostic Code 7805 applies to limitation of function of the affected part and specifically provides: "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  Id.  The Board has considered the Veteran's loss of sense of taste, the size of the scar, and the pain he experiences.  The Veteran describes a "loss of sensation", but it does not appear from the record that this symptom causes a functional impact in addition to or separate from the functional impact caused by the pain already considered under Diagnostic Code  7202.  The Board finds that the evidence does not warrant a separate evaluation pursuant to Diagnostic Code 7805 for any other disabling effects.
 
In summary, the Veteran's residuals of a tongue injury, as they currently manifest, certainly do not warrant any higher than a 30 percent evaluation under Diagnostic Code 7202 for the entire period on appeal.
 
Extraschedular consideration 
 
In the Board's 2016 remand, instructions were included for the AOJ to consider whether a referral for extraschedular consideration would be prudent.  The AOJ correctly considered this step and found it unnecessary in their supplemental statement of the case from July 2016. 
 
When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 
 
Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
 
The evidence of this case preponderates against finding that an exceptional disability picture is present, or that the scheduler evaluation for the disability is inadequate. Thun, 22 Vet. App. at 118-19.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is rated at 30 percent disabled under Diagnostic Code 7202.  This Code relates to the loss of either part or the entire tongue.  Loss of any portion of the tongue would undoubtedly include pain, scaring, and loss of taste buds or sense of taste.  Although these symptoms have been raised by the Veteran, they are already included in the Veteran's generous disability award of 30 percent under Diagnostic Code 7202. 
 
The functional loss in this case is minimal and does not fall outside the scheduler criteria or outside of "governing norms."  There is no evidence of any further impairment outside of the norm for this disorder or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized for any significant length of time and has not required any surgical intervention for this disorder.  There is no evidence that symptoms caused by this disorder have caused a marked interference with employment.  While he has reported that he some difficulty with speech, recurrent biting, and decreased taste sensation, there is no evidence that he has had to miss work or suffered a loss in earning capacity because of his tongue injury.  The Veteran has not presented any evidence that he is limited to marginal employment due to this disorder.  Hence, these symptoms do not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1).  
 
The Board acknowledges that the July 2016 supplemental statement of the case did not specifically address the "collective impact" of the Veteran's multiple disabilities, and that they have not been evaluated by the Board at this time.  Although the Federal Circuit held in Johnson that referral for extraschedular consideration may be based on the collective impact of multiple service-connected disabilities, in Yancy v. McDonald, the United States Court of Appeals for Veterans Claims held that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 
 
This Veteran is also service-connected for recurrent tinnitus, gastroesophageal reflux disease with irritable bowel syndrome and bleeding ulcers, deviated nasal septum, residuals of an abdominal wall abscess, and athlete's foot.  Neither the Veteran nor his representative has presented any argument regarding the collective impact of his disabilities, and there is no evidence which reasonably shows that the impact of these disorders is not appropriately compensated by the assigned ratings.  

As discussed above, the Veteran's claim sought service connection for "loss of taste," a symptom explicitly addressed in the rating criteria.  In addition, the Board considered the Veteran's symptoms of pain and loss of sensation under diagnostic codes related to tongue injury and determined that those symptoms are adequately addressed by the rating criteria of Diagnostic Code 7202 and the evaluation assigned thereunder. 
 
The pertinent rating criteria adequately describe the Veteran's disability and associated symptomatology.  The Veteran's symptoms are either explicitly contemplated by the rating schedule or are within the governing norms.  The appellant's symptoms fail to present an exceptional or unusual disability picture, the assigned scheduler rating of 30 percent for service-connected tongue injury residuals is adequate.  Entitlement to referral for extraschedular consideration is not in order. 

 

ORDER
 
Entitlement to service connection for rhinitis, also claimed as sinusitis, is denied. 

Entitlement to an increased evaluation for residuals of a tongue laceration is denied.

 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


